
	
		II
		110th CONGRESS
		2d Session
		S. 2904
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To improve Federal agency awards and oversight of
		  contracts and assistance and to strengthen accountability of the
		  Government-wide suspension and debarment system.
	
	
		1.Short titleThis Act may be cited as the
			 Contractors and Federal Spending
			 Accountability Act of 2008.
		2.Database for
			 contracting officers and suspension and debarment officials
			(a)In
			 generalSubject to the authority, direction, and control of the
			 Director of the Office of Management and Budget, the Administrator of General
			 Services shall establish and maintain a database of information regarding
			 integrity and performance of persons awarded Federal contracts and grants for
			 use by Federal officials having authority over contracts and grants.
			(b)Persons
			 coveredThe database shall cover any person awarded a Federal
			 contract or grant if any information described in subsection (c) exists with
			 respect to such person.
			(c)Information
			 IncludedWith respect to a person awarded a Federal contract or
			 grant, the database shall include information (in the form of a brief
			 description) for at least the most recent 5-year period regarding the
			 following:
				(1)Each civil or
			 criminal proceeding, or any administrative proceeding, with respect to the
			 person during the period to the extent that such proceeding results in the
			 following dispositions and the payment of a monetary fine, penalty,
			 reimbursement, restitution, damages, or settlement to a government of $5,000 or
			 more, concluded by the Federal Government or any State government against the
			 person:
					(A)In a criminal
			 proceeding, a conviction.
					(B)In a civil or
			 administrative proceeding, a finding of liability.
					(C)In a civil or
			 administrative proceeding, a disposition of the matter by consent or compromise
			 if the proceeding could have led to either of the outcomes specified in
			 subparagraph (A) or (B).
					(2)Each Federal
			 contract and grant awarded to the person that was terminated in such period due
			 to default.
				(3)Each Federal
			 suspension and debarment of the person in that period.
				(4)Each Federal
			 administrative agreement signed with the person in that period if the
			 proceeding concerned could have led to either of the outcomes specified in
			 subparagraph (A) or (B) of paragraph (1).
				(5)Each final finding
			 by a Federal official in that period that the person has been determined not to
			 be a responsible source under either subparagraph (C) or (D) of section 4(7) of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 403(7)).
				(d)Requirements
			 relating to information in database
				(1)Direct input and
			 updateThe Administrator shall design and maintain the database
			 in a manner that allows the appropriate officials of each Federal agency to
			 directly input and update in the database information relating to actions it
			 has taken with regard to contractors or grant recipients.
				(2)Timeliness and
			 accuracyThe Administrator shall develop policies to
			 require—
					(A)the timely and
			 accurate input of information into the database;
					(B)notification of any
			 covered person when information relevant to the person is entered into the
			 database; and
					(C)an opportunity for
			 any covered person to append comments to information about such person in the
			 database.
					(e)Availability
				(1)Availability to
			 all federal agenciesThe Administrator shall make the database
			 available to all Federal agencies.
				(2)Availability to
			 the publicThe Administrator shall make the database available to
			 the public by posting the database on the General Services Administration
			 website.
				(3)LimitationThis
			 subsection does not require the public availability of information that is
			 exempt from public disclosure under section 552(b) of title 5, United States
			 Code.
				3.Review of
			 database
			(a)Requirement to
			 review databasePrior to the award of a contract or grant, an
			 official responsible for awarding a contract or grant shall review the database
			 established under section 2.
			(b)Requirement To
			 document present responsibilityIn the case of a prospective
			 awardee of a contract or grant against which a judgment or conviction has been
			 rendered more than once within any 3-year period for the same or similar
			 offences, if each judgment or conviction is a cause for debarment, the official
			 responsible for awarding the contract or grant shall document why the
			 prospective awardee is considered presently responsible.
			4.Disclosure in
			 applications
			(a)RequirementNot
			 later than 180 days after the date of the enactment of this Act, Federal
			 regulations shall be amended to require that in applying for any Federal grant
			 or submitting a proposal or bid for any Federal contract a person shall
			 disclose in writing information described in section 2(c).
			(b)Covered
			 contracts and grantsThis section shall apply only to contracts
			 and grants in an amount greater than the simplified acquisition threshold, as
			 defined in section 4(11) of the Office of Federal Procurement Policy Act (41
			 U.S.C. 401(11)).
			5.Role of
			 interagency committee
			(a)RequirementThe
			 Interagency Committee on Debarment and Suspension shall—
				(1)resolve issues
			 regarding which of several Federal agencies is the lead agency having
			 responsibility to initiate suspension or debarment proceedings;
				(2)coordinate actions
			 among interested agencies with respect to such action;
				(3)encourage and
			 assist Federal agencies in entering into cooperative efforts to pool resources
			 and achieve operational efficiencies in the Governmentwide suspension and
			 debarment system;
				(4)recommend to the
			 Office of Management and Budget changes to Government suspension and debarment
			 system and its rules, if such recommendations are approved by a majority of the
			 Interagency Committee;
				(5)authorize the
			 Office of Management and Budget to issue guidelines that implement those
			 recommendations;
				(6)authorize the
			 chair of the Committee to establish subcommittees as appropriate to best enable
			 the Interagency Committee to carry out its functions; and
				(7)submit to the
			 Congress an annual report on—
					(A)the progress and
			 efforts to improve the suspension and debarment system;
					(B)member agencies’
			 active participation in the committee’s work; and
					(C)a summary of each
			 agency’s activities and accomplishments in the Governmentwide debarment
			 system.
					(b)DefinitionThe
			 term Interagency Committee on Debarment and Suspension means
			 such committee constituted under sections 4 and 5 and of Executive Order
			 12549.
			6.Authorization of
			 independent agenciesAny
			 agency, commission, or organization of the Federal Government to which
			 Executive Order 12549 does not apply is authorized to participate in the
			 Governmentwide suspension and debarment system and may recognize the suspension
			 or debarment issued by an executive branch agency in its own procurement or
			 assistance activities.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator of General Services such
			 funds as may be necessary to establish the database described in section
			 2.
		8.Report to
			 congress
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Administrator of General Services shall submit to Congress a
			 report.
			(b)Contents of
			 reportThe report shall contain the following:
				(1)A
			 list of all databases that include information about Federal contracting and
			 Federal grants.
				(2)Recommendations for
			 further legislation or administrative action that the Administrator considers
			 appropriate to create a centralized, comprehensive Federal contracting and
			 Federal grant database.
				
